—Order and judgment (one paper), Supreme Court, New York County (Stanley Parness, J.), entered October 28, 1996, which denied petitioner’s application pursuant to CPLR article 78 challenging respondent Division of Housing and Community Renewal’s (DHCR) dismissal of her fair market rent appeal as untimely, and dismissed the petition, unanimously affirmed, without costs. .
Respondent’s DHCR’s findings that respondent landlord’s proof of certified mailing of a DC-2 notice to petitioner on January 28, 1983 was sufficient to raise a presumption of receipt, and that petitioner’s testimony that she did not recall receiving such notice was insufficient to rebut the presumption, are not arbitrary and capricious (see, Nassau Ins. Co. v Murray, 46 NY2d 828; CPLR 7803 [3]). We have considered petitioner’s other arguments, including that prior DHCR decisions addressing tenants’ receipt of DC-2 notices are inconsistent with its findings in this proceeding, and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.